Title: From Benjamin Franklin to Madame Durey de Meinières, 31 August 1783
From: Franklin, Benjamin
To: Durey de Meinières, Octavie Guichard


          
            Passy, Augt 31. 1783.—
          
          I send with great Pleasure the Constitutions of America to my dear & much respected Neighbour, being
            happy to have any thing in my Power to give that she will do me the honour to accept,
            and that may be agreable to her. I am, ever, with sincere Esteem, my dear Friend, Yours
            most affectionately
          
            B Franklin
          
        